

Exhibit 10.1


SECOND AMENDMENT TO EMPLOYMENT AGREEMENT


THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (the "Amendment") is effective as
of November 1, 2019, by and between BKFS I SERVICES, LLC, a Delaware corporation
(the "Company"), and MICHAEL L. GRAVELLE (the "Employee") and amends that
certain Employment Agreement dated as of March 1, 2015 as amended by that
certain First Amendment dated April 30, 2016 (the "Agreement"), which the
Company and Employee hereby agree is in full force and effect as of the date
hereof and the terms and conditions of which are incorporated herein by
reference. In consideration of the mutual covenants and agreements set forth
herein, the parties agree as follows:
i.
The first sentence of Section 2 of the Agreement is deleted and the following
shall be inserted in lieu thereof: Subject to the terms and conditions of this
Agreement, as of the Effective Date, the Company employees Employee as Executive
Vice President and General Counsel of Black Knight, Inc. or in such other
capacity as may be mutually agreed upon by the parties.

ii.
The last sentence of Section 2 of the Agreement is deleted and the following
shall be inserted in lieu thereof: The Company acknowledges and agrees that
Employee may provide services to and receive compensation as Executive Vice
President, General Counsel and Corporate Secretary of Fidelity National
Financial, Inc. ("FNF"), Executive Vice President, General Counsel and Corporate
Secretary of Cannae Holdings, Inc. (“Cannae”) and an officer of Trasimene
Management Services, LLC (“Trasimene”), and in other unpaid roles at
non-competitor companies.

iii.
Section 3 of the Agreement is deleted and the following shall be inserted in
lieu thereof: Term. The term of this Agreement shall commence on the Effective
Date and shall continue for a period of three (3) years ending on the third
anniversary of the Effective Date or, if later, ending on the last day of any
extension made pursuant to the next sentence, subject to prior termination as
set forth in Section 8 (such term, including any extensions pursuant to the next
sentence, the "Employment Term"). The Employment Term shall be extended
automatically for one (1) additional year on the first anniversary of the
Effective Date and for an additional year each anniversary thereafter unless and
until either party gives written notice to the other not to extend the
Employment Term before such extension would be effectuated. Notwithstanding any
termination of the Employment Term or the Employee's employment, the Employee
and the Company agree that Sections 9 through 26 shall remain in effect until
all parties' obligations and benefits are satisfied thereunder. For avoidance of
doubt, Section 9 shall only survive the expiration of the Employment Term if a
termination of employment occurs during the Employment Term.

iv.
Section 8(e) of the Agreement is amended by adding the following clause to the
end thereof: provided, however, that if the Employee is not a participant in the
Company's long-term disability plan or policy on the Date of Termination, he
shall still be considered terminated









 

--------------------------------------------------------------------------------




based upon Disability if he would have been entitled to benefits under the
Company's long-term disability plan or policy had he been a participant on his
Date of Termination.
v.
The last sentence of Section 12(b) of the Agreement is deleted and the following
shall be inserted in lieu thereof: Working directly or indirectly for any of the
following entities shall not be considered competitive to the Company or its
affiliates for the purpose of this Section: (i) Cannae, its affiliates or their
successors, (ii) FNF, its affiliates or their successors, or (iii) Trasimene,
its affiliates or their successors.

IN WITNESS WHEREOF the parties have executed this Amendment to be effective as
of the date first set forth above.
 
 
BKFS I SERVICES, LLC
 
By:
/s/ Joseph M. Nackashi
 
Its:
President
 
 
 
 
Employee:
 
Michael L. Gravelle
 
/s/ Michael L. Gravelle





2


 